Exhibit 10.4


--------------------------------------------------------------------------------


 
AMENDMENT OF FORBEARANCE EXTENSION UNDER
LOAN AND SECURITY AGREEMENT


This Amendment of Forbearance Extension under Loan and Security Agreement (this
"Forbearance Amendment") is entered into as of February 15, 2017 (such date, the
"Forbearance Amendment Effective Date") by and between Partners for Growth IV,
L.P., a Delaware limited partnership with its principal place of business at
1660 Tiburon Blvd., Suite D, Tiburon California 94920 ("PFG") and ActiveCare,
Inc., a Delaware corporation with its principal place of business at 1365 West
Business Park Drive, Suite 100, Orem, UT 84058 ("Borrower").


WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of February 19, 2016 (the "Loan Agreement") and certain other Security
Documents (as defined below), pursuant to which PFG has made available credit to
Borrower in the maximum aggregate principal amount of $4,500,000 of which
(Facility A) $1,259,007 and (Facility B) $1,375,000 in the aggregate of Tranche
1 and Tranche 2 of Facility is outstanding on the Forbearance Amendment
Effective Date;
WHEREAS, PFG and Borrower entered into that certain Forbearance under Loan and
Security Agreement dated as of September 9, 2016, pursuant to which PFG agreed
to forbear from exercising remedies under the Loan Agreement due to Borrower's
"Specified Defaults" as defined therein until the earlier to occur of October
31, 2016 and certain therein-specified Termination Events (the "Original
Forbearance");
WHEREAS, PFG and Borrower entered into an extension of the Original Forbearance
on or about November 1, 2016 extending PFG's forbearance under the Loan
Agreement due to Borrower's "Continuing Defaults" (as defined therein) until the
earlier to occur of December 31, 2016 and certain therein-specified Termination
Events;
WHEREAS, PFG and Borrower entered into a further extension of the Original
Forbearance as of December 31, 2016 extending PFG's forbearance under the Loan
Agreement due to Borrower's "Continuing Defaults" (as defined therein) until the
earlier to occur of February 15, 2017 and certain therein-specified Termination
Events (the "Last Expiring Forbearance");
WHEREAS, Borrower continues to be in default under the Loan Agreement and has
asked PFG to again extend the Forbearance Period specified in the Last Expiring
Forbearance;
NOW THEREFORE, the parties hereby agree as follows:
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND COLLATERAL: Borrower is indebted to
PFG for Obligations pursuant to the Loan Documents, as set forth in the
Recitals. Defined terms used but not otherwise defined herein shall have the
same meanings set forth in the Loan Agreement. Repayment of the Obligations is
secured by the Collateral, as described in the Loan Agreement and in an
Intellectual Property Security Agreement and other documents of even date
therewith. The above-described security documents, together with all other
documents securing repayment of the Obligations, shall be referred to herein as
the "Security Documents". Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations are referred to as the
"Existing Loan Documents".
2. FURTHER EXTENSION OF FORBEARANCE PERIOD; CONTINUING OBLIGATIONS. The February
15, 2017 end date specified within the definition of "Forbearance Period" in the
Last Expiring Forbearance is hereby amended to read "March 31, 2017". All other
terms and conditions of the Last Expiring Forbearance shall remain in full force
and effect. This further Forbearance extension does not constitute a waiver or
release by PFG of any Obligations or of any Default or Event of Default which
may arise in the future after the date hereof. The terms and conditions of the
Last Expiring Forbearance shall remain in full force and effect, save for the
amendment of the end date specified above.
3. CONDITIONS. The effectiveness of this Forbearance Amendment is conditioned
upon each of:
(a) Execution and Delivery. Borrower shall have duly executed and delivered to
PFG a counterpart of this Forbearance Amendment.
(b) Payment of PFG Expenses. Borrower shall have paid upon demand all PFG
expenses (including all reasonable attorneys' fees and expenses) incurred in
connection with this Forbearance Amendment.
4. GOVERNING LAW; VENUE. THIS FORBEARANCE AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and PFG submit to the exclusive jurisdiction of the State
and Federal courts in San Francisco County, California, in connection with any
proceeding or dispute arising in connection herewith.
[Signature Page Follows]

--------------------------------------------------------------------------------

This Forbearance Amendment is executed as of the date first written above.
Borrower: PFG:
PARTNERS FOR GROWTH IV, L.P.
 ActiveCare, Inc.


By /s/ Jeffrey Peterson By /s/ Andrew Kahn
Name: Jeffrey Peterson Name: Andrew Kahn

Title: CEO or President
Title: Manager, Partner for Growth IV, LLC, its General Partner



By /s/ Eric Robinson
Name: Eric Robinson
Title: Secretary or CFO






--------------------------------------------------------------------------------


